COURT OF APPEALS OF VIRGINIA

Present:    Judges Elder, Bumgardner and Lemons

HARVEY SCOTT
                                             MEMORANDUM OPINION*
v.   Record No. 1224-99-2                         PER CURIAM
                                              SEPTEMBER 14, 1999
PENINSULA AIRPORT COMMISSION AND
 EMPLOYERS INSURANCE OF WAUSAU

           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Harvey Scott, pro se, on brief).

             (Deborah S. O'Toole; Cowen & Owen, P.C.,
             on brief), for appellees.


     Harvey Scott (claimant) contends that the Workers'

Compensation Commission (commission) erred in denying him

benefits after January 19, 1998 on the grounds that he was

released to light-duty work and that he failed to market his

remaining work capacity after that date.     Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission’s decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant’s evidence

sustained his burden of proof, the commission’s findings are


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
binding and conclusive upon us.   See Tomko v. Michael’s

Plastering. Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

      In denying claimant's application for benefits, the

commission found as follows:

          The medical record contains a note dated May
          30, 1995, in which Dr. [Charles H.] Bonner
          opined that [claimant] was not suitable for
          any work. There are no later work
          disability slips in the record. Dr. Bonner
          wrote on January 20, 1998, that the
          claimant's restrictions were sitting three
          hours, walking 200 feet, standing one-half
          hour intermittently, and the "pt states
          taking bus exceeds his functional
          capacities." It is immaterial that the
          restrictions originated from [claimant's]
          request for documentation of his inability
          to ride the bus. The restrictions were
          written on a work disability form and
          indicated partial, not complete incapacity.

               . . . The claimant has not looked for
          any type of light-duty employment. Since he
          failed to reasonably market his residual
          work capacity, benefits were correctly
          denied after January 19, 1998.

     In light of Dr. Bonner's uncontradicted January 20, 1998

work disability form, which established that claimant was

partially but not totally disabled, and the lack of any evidence

to indicate that claimant made any effort to market his residual

work capacity, we cannot find as a matter of law that claimant's

evidence sustained his burden of proof.   Accordingly, we affirm

the commission's decision.

                                                           Affirmed.




                               - 2 -